J-S55035-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,           :     IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                     Appellee           :
                                        :
                     v.                 :
                                        :
LESLIE L. BROWN,                        :
                                        :
                     Appellant          :     No. 535 WDA 2015

    Appeal from the Judgment of Sentence Entered November 19, 2014,
             in the Court of Common Pleas of Allegheny County,
           Criminal Division, at No(s): CP-02-CR-0008030-2009

BEFORE:    FORD ELLIOTT, P.J.E., BENDER, P.J.E., and STRASSBURGER,* J.

MEMORANDUM BY STRASSBURGER, J.:             FILED SEPTEMBER 28, 2015

     Leslie L. Brown (Appellant) appeals from a judgment of sentence

entered in connection with his conviction for, inter alia, second-degree

murder. We affirm.

     This Court previously summarized the background underlying this

matter as follows.

           At approximately 12:00 a.m. on the morning of September
     29, 2006, 16-year-old [Appellant] was in the Swissvale
     neighborhood of Allegheny County with friends Lamar Meggison
     (“Meggison”), Keith Smith (“Smith”), and Daniel Holmes. As the
     group proceeded to a local convenience store, [Appellant]
     approached Michael Stepien (“Stepien” or “the victim”), who was
     walking in a nearby alley, and demanded money, holding a gun
     to Stepien’s head. Stepien told [Appellant] he had no money.
     [Appellant] fired two warning shots—one in the air and one into
     the ground—and demanded money a second time.              When
     Stepien again told him he did not have any money, [Appellant]
     shot him in the head. [Appellant] and his friends, who were still
     in the area, ran to the home of Terico Ross, another friend who



*Retired Senior Judge assigned to the Superior Court.
J-S55035-15


     lived in the neighborhood. While there, in the presence of his
     friends, [Appellant] said that he killed someone.

           Paramedics responded to a call of a man lying in the alley
     between Nied’s Funeral Home and the volunteer fire department
     and transported the victim to the hospital.       Stepien was
     pronounced dead from the gunshot wound to his head at
     approximately 3:00 a.m. on September 29, 2006.          Medical
     personnel removed a badly damaged .22 caliber bullet from
     Stepien’s head.

           On October 6, 2006, at a bus stop in Swissvale several
     blocks from where the murder occurred, [Appellant] approached
     Francis Yesco (“Yesco”) from behind, put a gun to his head, told
     him not to move, and reached into Yesco’s pants pocket. Yesco
     brushed [Appellant’s] hand away and turned to strike
     [Appellant], at which [time Appellant] fled, still holding the gun.
     Yesco and Swissvale Police Officer Justin Keenan, who was
     patrolling in the area and observed what happened, chased
     [Appellant] for approximately half a block, during which
     [Appellant] discarded the firearm over a fence. Officer Keenan
     ultimately caught [Appellant] and arrested him, and recovered
     the gun shortly thereafter.

           A ballistics expert for the Commonwealth test-fired
     [Appellant’s] gun, a .22 caliber revolver, and compared the test
     bullet with the bullet removed from the victim. The bullet
     recovered from Stepien’s head was so badly damaged it could
     not be matched, but because it shared certain similarities with
     the test bullet, [Appellant’s] gun could not be excluded as the
     murder weapon.

           The police had no further evidence linking [Appellant] to
     Stepien’s murder until 2008, when they arrested Carl Smith,
     Smith’s brother, who told police that Smith was present at the
     time [Appellant] shot Stepien. This led police to interview other
     witnesses, who also implicated [Appellant] in Stepien’s murder.
     A grand jury was subsequently convened, and ultimately
     [Appellant] was arrested.

           The Commonwealth charged [Appellant] by information
     with criminal homicide, robbery, carrying a firearm without a
     license, and possession of a firearm by a minor. Following a


                                    -2-
J-S55035-15


     three-day trial, a jury convicted [Appellant] of second-degree
     murder, robbery, carrying a firearm without a license, and
     possession of a firearm by a minor. On May 23, 2011, the trial
     court sentenced [Appellant] to a mandatory term of life in prison
     without the possibility of parole for second-degree murder and to
     a consecutive term of three to six years of imprisonment for
     carrying a firearm without a license. The court imposed no
     further penalty on the remaining convictions.

            Following sentencing, the trial court granted trial counsel’s
     motion to withdraw. The trial court did not appoint new counsel
     until July 14, 2011. On September 30, 2011, [Appellant] filed a
     counseled petition pursuant to the Post Conviction Relief Act
     seeking reinstatement of his post-sentence rights. The trial
     court granted his request on December 1, 2011, ordering the
     filing of post-sentence motions nunc pro tunc within 10 days of
     its order. [Appellant] complied on December 7, 2011, raising a
     challenge to the weight of the evidence and two claims of trial
     court error.    On January 20, 2012, the trial court granted
     [Appellant] permission to file amended post-sentence motions,
     which [Appellant] did on March 30, 2012, raising an additional
     claim of trial court error. On May 16, 2012, [Appellant’s] post-
     sentence motions were denied by operation of law. [Appellant
     timely filed a notice of appeal.]

Commonwealth v. Brown, 71 A.3d 1009, 1011-12 (Pa. Super. 2013)

(footnotes omitted).

     On appeal, Appellant raised a challenge to the weight of the evidence,

presented an evidentiary issue, and claimed that his sentence was illegal

pursuant to Miller v. Alabama, 132 S. Ct. 2455 (2012), which holds that

“[m]andatory life without parole for those under the age of 18 at the time of

their crimes violates the Eighth Amendment’s prohibition on cruel and

unusual punishments.”    Brown, 71 A.3d at 1017 (citation and quotation

marks omitted). This Court rejected Appellant’s challenge to the weight of




                                    -3-
J-S55035-15


the evidence and his evidentiary issue.        However, the Court agreed with

Appellant that Miller rendered illegal his mandatory sentence of life without

the possibility of parole.     Consequently, this Court vacated Appellant’s

judgment     of   sentence   and    remanded   for   resentencing.1   Appellant

subsequently sought, but was denied, review in our Supreme Court.

Commonwealth v. Brown, 77 A.3d 635 (Pa. 2013).

        The trial court held a sentencing hearing on November 19, 2014. At

the conclusion of the hearing, the court sentenced Appellant to 40 years to

life in prison for the murder conviction and to a consecutive sentence of

three to six years of prison for carrying a firearm without a license.       The

court imposed no further sentences on the remaining convictions.

        Appellant timely filed a post-sentence motion, which the trial court

denied. Appellant timely filed a notice of appeal and an unsolicited Pa.R.A.P.



1
    As this Court noted in Brown,

        the Pennsylvania Legislature passed new legislation setting forth
        the sentence for persons who commit murder, murder of an
        unborn child and murder of a law enforcement officer prior to the
        age of 18. 18 Pa.C.S.A. § 1102.1. This statute expressly applies
        only to defendants convicted after June 24, 2012. Id. As the
        trial court sentenced [Appellant] on May 23, 2011, this statute is
        inapplicable to the case at bar.

Brown, 71 A.3d at 1017 n.7 (citation omitted). Consequently, this Court
directed the trial court to sentence Appellant pursuant to Miller and
Commonwealth v. Knox, 50 A.3d 749 (Pa. Super. 2012). Brown, 71 A.3d
at 1017.




                                       -4-
J-S55035-15


1925(b) statement.       The trial court subsequently issued an opinion

consistent with Pa.R.A.P. 1925(a).

      In his brief to this Court, Appellant asks us to consider one question,

namely,

      Did the trial court err in denying Appellant’s post-sentencing
      motions since Appellant’s murder 2 sentence of 40 years to life
      imprisonment, and the imposition of a consecutive sentence for
      VUFA, resulting in an aggregate sentence of 43 years to life
      imp[]risonment, were both manifestly excessive since Appellant
      showed remorse for his crimes, he was taking steps to
      rehabilitate himself and demonstrated that he was a changed
      person, and it is unreasonable to believe that it will take another
      37.4 years for Appellant to reach the point at which he can
      return to and become a productive and positive member of
      society?

Appellant’s Brief at 3 (unnecessary capitalization omitted).          Appellant

challenges the discretionary aspects of his sentence.

      It is well settled that, with regard to the discretionary aspects of
      sentencing, there is no automatic right to appeal.

          Before [this Court may] reach the merits of [a challenge to
          the discretionary aspects of a sentence], we must engage
          in a four part analysis to determine: (1) whether the
          appeal is timely; (2) whether Appellant preserved his
          issue; (3) whether Appellant’s brief includes a concise
          statement of the reasons relied upon for allowance of
          appeal with respect to the discretionary aspects of
          sentence; and (4) whether the concise statement raises a
          substantial question that the sentence is appropriate under
          the sentencing code.... [I]f the appeal satisfies each of
          these four requirements, we will then proceed to decide
          the substantive merits of the case.

Commonwealth v. Disalvo, 70 A.3d 900, 902 (Pa. Super. 2013) (citations

omitted).


                                     -5-
J-S55035-15


      Appellant timely filed a notice of appeal; he preserved his issue in his

post-sentence motion; and his brief contains a Pa.R.A.P. 2119(f) statement.

Thus, we must determine whether Appellant has raised a substantial

question worthy of appellate review.

         The determination of whether a substantial question exists
         must be made on a case-by-case basis. It is only where
         an aggrieved party can articulate clear reasons why the
         sentence issued by the trial court compromises the
         sentencing scheme as a whole that we will find a
         substantial question and review the decision of the trial
         court.   This [C]ourt has been inclined to find that a
         substantial question exists where the appellant advances a
         colorable argument that the sentencing judge’s actions
         were either: (1) inconsistent with a specific provision of
         the Sentencing Code; or (2) contrary to the fundamental
         norms underlying the sentencing process.

      Also, a bald allegation that a sentence is excessive does not
      raise a substantial question.

Commonwealth v. Lutes, 793 A.2d 949, 964 (Pa. Super. 2002) (citations

omitted).

      In his Pa.R.A.P. 2119(f) statement, Appellant asserts that the trial

court could have sentenced him to a minimum of 30 years in prison and

could have run his sentences concurrently rather than consecutively.

Appellant believes he was entitled to a lesser sentence because he

expressed remorse for his crimes and because he has taken steps to

rehabilitate himself while incarcerated. Lastly, Appellant speculates that “it

is unreasonable to believe that it will take another 37.40 years for

[Appellant] to reach the point in his development and life at which he could



                                       -6-
J-S55035-15


return to and become a productive and contributing member of our society.”

Appellant’s Brief at 13.

      Appellant fails to explain how these factors, for lack of a better word,

render his sentence inconsistent with the Sentencing Code or contrary to the

fundamental norms underlying the sentencing process.          Indeed, a close

scrutiny of Appellant’s issue and Pa.R.A.P. 2119(f) statement reveals that his

sentencing challenge amounts to little more than a bald allegation that his

sentence was excessive.

      A review of the sentencing transcript makes clear that the trial court

was aware of its sentencing options. Moreover, the court knew Appellant’s

age and heard his testimony expressing his regrets regarding the murder

and his attempts at rehabilitation.     To the extent that these “factors”

constitute “mitigating factors” and that Appellant believes the court failed to

consider them adequately, he fails to raise a substantial question. Disalvo,
70 A.3d at 903 (“[T]his Court has held on numerous occasions that a claim

of inadequate consideration of mitigating factors does not raise a substantial

question for our review.”) (citation and quotation marks omitted).

      To the extent that Appellant is claiming that the consecutive nature of

his murder and his firearms sentences renders his aggregate sentence

excessive, we observe the following.




                                     -7-
J-S55035-15


            Generally, Pennsylvania law affords the sentencing court
      discretion to impose its sentence concurrently or consecutively
      to other sentences being imposed at the same time or to
      sentences already imposed. Any challenge to the exercise of
      this discretion ordinarily does not raise a substantial question.
      In fact, this Court has recognized the imposition of consecutive,
      rather than concurrent, sentences may raise a substantial
      question in only the most extreme circumstances, such as where
      the aggregate sentence is unduly harsh, considering the nature
      of the crimes and the length of imprisonment. That is[,] in our
      view, the key to resolving the preliminary substantial question
      inquiry is whether the decision to sentence consecutively raises
      the aggregate sentence to, what appears upon its face to be, an
      excessive level in light of the criminal conduct at issue in the
      case.

Commonwealth v. Austin, 66 A.3d 798, 808-09 (Pa. Super. 2013)

(citations and quotation marks omitted).

      Here, Appellant was sentenced to serve an aggregate sentence of 43

years to life in prison for shooting Michael Stepien in the head with a gun he

illegally possessed after Mr. Stepien could not produce money at Appellant’s

gun-point demands.      Given the extreme nature of Appellant’s criminal

conduct, we cannot conclude that the consecutive nature of Appellant’s

sentences raises his aggregate sentence to a facially-excessive level.

      Appellant has failed to present this Court with a substantial question

worthy of appellate review. Thus, we affirm his judgment of sentence.

      Judgment of sentence affirmed.




                                    -8-
J-S55035-15


Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary



Date: 9/28/2015




                          -9-